DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1 and 9-27 are pending and have been examined in this application. Claims 1, 12, and 17 are amended, claims 9-11, 13-16, and 18-20 are original, claims 2-8 has been cancelled, and claims 21-27 are new. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 11/26/2018 and reviewed by the examiner. 

Response to Arguments
Applicant’s arguments filed on 12 February 2020 with respect to independent claims 1, 12 and 17 as being unpatentable under 35 USC 103 over Cunningham in view of Smartt et al have been fully considered and are persuasive. However a new ground of rejection over Cunningham in view of Funabashi et al and Magzimof et al has been made as outlined below. 
Applicant’s arguments filed 12 February 2020 with respect to the potential issues under 35 USC 101 have been fully considered and are not persuasive.  While applicant argues that improvements to computers and technical aspects related thereto constitute a practical application under the Alice/Mayo test, the Examiner argues that the claims, as currently presented, do not integrate the identified abstract idea into practical application (see rejection under 35 USC 101 below).  Moreover, applicant notes that prior patents have considered claims dealing with communication issues in moving vehicles and have found them to constitute patentable subject matter.  While the examiner does agree with this statement, the Examiner notes (as discussed in detail below) that the claims, as currently presented, do not integrate the abstract idea into practical application in order to constitute patentable subject matter.  

Claim Objections
Claim 12 is objected to because of the following informalities:  in claim 12, line 14 the limitation “comprises instructions comprises instructions” is recited.  This appears to .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 12, the recited limitation “the formatting of the data comprising instructions …” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
Claims 13-16 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 9-27 re rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1, 12, and 17, the claims recite the limitations of determining, by a computing system, that a first vehicle is in an area where a first communication network is not available to the first vehicle; determining, by the computing system, that a second vehicle is connected to the first communication network; and determining, by the computing system, that the second vehicle is or will be connected to the first vehicle by a second communication network.   These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person receiving or looking at data of vehicle connection to a network or areas of different network connection to make determination of the vehicle being connected to a communication network or will be connected to the communication network. Further claim 1 recites the limitation of formatting data comprising instructions for vehicle operation, which also covers performance of the limitation in the mind.  This limitation encompasses a person determining/generating control data for a vehicle.  Still further, claim 12 recites the limitation to predict a network outage along a travel path of the first vehicle or second vehicle, and responsive to the prediction of the network outage, the formatting of the data comprising instructions comprises instructions for changing a vehicle path which also cover performance of the limitation in the mind. This limitation encompasses a person looking at network data along a path and making a determination of a possible outage based on the data and determining/generating control data for a vehicle therefrom. Still further, claim 17 recites the limitation of use a map database to ensure a continuous connection to the second vehicle in the first communication network which also covers performance of the limitation in the mind.  This limitation encompasses a person looking at a map database and making determinations therefrom.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could observe the connections between vehicles and a communication network, either mentally or using a pen and paper. The mere nominal recitation (in claims 1, 12, and 17) that the various steps are being executed by a computing system, processing circuitry, and a computer-readable medium, does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 1, 12 and 17 further recites the additional limitations of transmitting, by a transmitter …the data through the first communication network to the second vehicle with instructions for the second vehicle to transmit the data to the first vehicle through the second communication network.  Claim 1 further recites the additional limitation of a computing system and a transmitter coupled to the computing system.  Claim 12 further recites the additional limitations of a transmitter; and processing circuitry. Claim 17 recites the additional limitations of a computer-readable medium comprising instructions for execution by at least one programmable processor of a computing device. 
The transmitting steps are recited at a high level of generality (i.e., as a general action or change being taken based on results of determining or predicting steps) and amounts to mere post solution actions, which is a form of insignificant extra solution activity. Furthermore, the recited limitations computing system, a transmitter, processing circuitry, and a computer-readable medium, and a database formatting data comprising instructions for vehicle operation merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The computing system, a transmitter, processing circuitry, and a computer-readable medium, and a database formatting data comprising instructions for vehicle operation are recited at a high level of generality and merely automate the generating steps.   Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the supplying step and the determining steps are performed using anything other than conventional components.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 9-11, 13-16, and 18-27, further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  As such, claims 9-11, 13-16, and 18-27 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-15, and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US20200043342) in view of Funabashi et al (US20170093959) in view of Magzimof et al (US20190383624)
Cunningham discloses a method comprising: determining, by a computing system, that a first vehicle is in an area where a first communication network is not available to the first vehicle (see at least [0008], [0034-0037], and [0056]); determining, by the computing system, that a second vehicle is connected to the first communication network (see at least [0008], [0034-0037], and [0050-0051] and [0056], Cunningham teaches a communication network (first communication network between the host vehicle and intermediate vehicle (second vehicle)). Further, Cunningham teaches and transmitting, by a transmitter coupled to the computing system, data through the first communication network to the second vehicle to relay the data to out of range targets (see at least [0010], [0021], [0037], [0057], and [0064-0069]). However, Cunningham do not specifically teach transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication, determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network. Funabashi et al teaches transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication (see at least [0005], [0025], [0057], [0072], [0083-0084], and [claim 1], Funabashi et al teaches transmitting data with instructions for second mobile terminal (first vehicle) to transmit data to first mobile terminal (second vehicle) through the second wireless communication), determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network (see at least [0025-0027], [0038], [0042], 0044], and [0049]).
Cunningham teachings of relaying data with other vehicles through different network connections to incorporate Funabashi et al teachings of transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication and determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network. As both inventions are directed to improving communication of data through different networks when a direct communication is not possible. This would be done to improve communication of data at low connection areas though different communication network. This would also reduce the possibility that transmitted data would be lost (see Funbabashi et al para 0102). 
However, Cunningham as modified by Funabashi et al do not specifically teach formatting data comprising instructions for vehicle operation. Magzimof et al teaches formatting data comprising instructions for vehicle operation (see at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and instruct control operation of the vehicle to avoid those roads or road segments and to maintain continuity of network connection.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi et al to incorporate the teachings of Magzimof et al to format data comprising instructions for vehicle operation. This would be done to increase the safety 
As regards claim 9, Cunningham as modified by Funabashi et al do not specifically teach determining a route for the first vehicle where the first communication network is available to the first vehicle, wherein transmitting the data to the second vehicle comprises transmitting the data with instructions to the first vehicle to travel on the route. Magzimof et al teaches determining a route for the first vehicle where the first communication network is available to the first vehicle (see at least [0006], [0015], [0030-0034], and [0046-0047], wherein transmitting the data to the second vehicle comprises transmitting the data with instructions to the first vehicle to travel on the route (see at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and instruct control operation of the vehicle to avoid those roads or road segments and to maintain continuity of network connection or to drive on a route where communication is available.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi et al to incorporate the teachings of Magzimof et al to determine a route for the first vehicle where the first communication network is available to the first vehicle, wherein transmitting the data to the second vehicle comprises transmitting the data with instructions to the first vehicle to travel on the route. This would be done to increase the 
As regards claim 11, Cunningham teaches wherein determining that the second vehicle is connected to the first communication network comprises determining that the second vehicle is not in the area where the first communication network is not available to the first vehicle (see at least [0034], [0050], [0056], and [0067]). 
As regards claim 12, Cunningham teaches a system comprising (see at least [abstract]): a transmitter; and processing circuitry configured to (see at least [0010], [0021], [0037], [0057], and [0064-0069]): determine that a first vehicle is in an area where a first communication network is not available to the first vehicle (see at least [0008], [0034-0037], and [0056]); determine that a second vehicle is connected to the first communication network (see at least [0008], [0034-0037], and [0050-0051] and [0056], Cunningham teaches a communication network (first communication network between the host vehicle and intermediate vehicle (second vehicle)). Further, Cunningham teaches and transmitting, by a transmitter coupled to the computing system, data through the first communication network to the second vehicle to relay the data to out of range targets (see at least [0010], [0021], [0037], [0057], and [0064-0069]). However, Cunningham do not specifically teach transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication, determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network. Funabashi et al teaches transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication (see at least [0005], [0025], [0057], [0072], [0083-0084], and [claim 1], Funabashi et al teaches transmitting data with instructions for second mobile terminal (first vehicle) to transmit data to first mobile terminal (second vehicle) through the second wireless communication. As such, Funabashi et al explicitly teaches the abovementioned limitation, determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network (see at least [0025-0027], [0038], [0042], 0044], and [0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections to incorporate Funabashi et al teachings of transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication and determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network. As both inventions are directed to improving communication of data through different networks when a direct communication is not possible. This would be done to improve communication of data at low connection areas though different communication network. This would also reduce the possibility that transmitted data would be lost (see Funbabashi et al para 0102). 
Moreover, Cunningham as modified by Funabashi et al do not specifically teach predicting a network outage along a travel path of the first vehicle or second vehicle; and responsive to the prediction of the network outage, the formatting of the data comprising instructions comprises instructions for changing a vehicle path. Magzimof et al teaches predicting a network outage along a travel path of the first (see at least [0006], [0015], [0030-0034], and [0046-0047]); and responsive to the prediction of the network outage, the formatting of the data comprising instructions comprises instructions for changing a vehicle path (see at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and controls the vehicle to avoid those roads or road segments.). 
It would have been obvious to of one ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi et al to incorporate the teachings of Magzimof et al to predict a network outage along a travel path of the first vehicle or second vehicle; and responsive to the prediction of the network outage, the formatting of the data comprising instructions comprises instructions for changing a vehicle path. This would be done to increase the safety of an autonomous vehicle that may potentially drive on segments of very poor network connection for communication (see Magzimof et al para 0004 and 0008).  
As regards claim 13, Cunningham teaches wherein the processing circuitry is configured to determine that the second vehicle will be connected to the first vehicle by the second communication network at least in part by: determining that the first vehicle is traveling in a first direction (see at least [0064] and [Fig. 13]); and determining that the second vehicle is traveling in a second direction, the second direction being different than the first direction (see at least [0064] and [Fig. 13]).
Cunningham teaches wherein the processing circuitry is configured to determine that the second vehicle is connected to the first vehicle by the second communication network at least in part by: determining that the second vehicle is connected to a third vehicle by the second communication network (see at least [0064-0067] and [Fig. 3-5], Cunningham teaches a third vehicle in Fig. 3-4 (vehicle 315 and 415) in which is connected to the second vehicle (vehicle 305 or 405) by the second communication network (V2V communication)), wherein the third vehicle is located between the first vehicle and the second vehicle (see at least [0064-0067] and [Fig. 3-5]); and determining that the third vehicle is connected to the first vehicle by the second communication network (see at least [0064-0067] and [Fig. 3-5], the third vehicle (vehicle 315 and 415) are connected to the first (target) vehicle by the second communication network (V2V communication)). Cunningham do not specifically teach wherein the processing circuitry is configured to determine that the second vehicle is or will be connected to the first vehicle by the second communication network at least in part by determining that the second vehicle is connected to the first vehicle by the second communication network. Funabashi et al teaches wherein the processing circuitry is configured to determine that the second vehicle is or will be connected to the first vehicle by the second communication network at least in part by determining that the second vehicle is connected to the first vehicle by the second communication network (see at least [0025-0027], [0038], [0042], 0044], and [0049], Funabashi et al teaches transmitting data with instructions for second mobile terminal (first vehicle) to transmit data to first mobile terminal (second vehicle) through a second determined wireless communication. As such, Funabashi et al explicitly teaches the abovementioned limitation)).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections to incorporate Funabashi et al teachings of transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication and determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network. As both inventions are directed to improving communication of data through different networks when a direct communication is not possible. This would be done to improve communication of data at low connection areas though different communication network. This would also reduce the possibility that transmitted data would be lost (see Funbabashi et al para 0102). 
As regards claim 15, Cunningham as modified by Funabashi et al do not specifically teach wherein: the processing circuitry is further configured to determine a route for the first vehicle where the first communication network is available to the first vehicle; and the processing circuitry is configured to cause the transmitter to transmit the data to the second vehicle at least in part by causing the transmitter to transmit the data with instructions to the first vehicle to travel on the route. Magzimof et al teaches wherein: the processing circuitry is further configured to determine a route for the first vehicle where the first communication network is available to the first vehicle (see at least [0006], [0015], [0030-0034], and [0046-0047]; and the processing circuitry is configured to cause the transmitter to transmit the data to the second vehicle at least in (see at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and instruct control operation of the vehicle to avoid those roads or road segments and to maintain continuity of network connection or to drive on a route where communication is available.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi et al to incorporate the teachings of Magzimof et al wherein: the processing circuitry is further configured to determine a route for the first vehicle where the first communication network is available to the first vehicle; and the processing circuitry is configured to cause the transmitter to transmit the data to the second vehicle at least in part by causing the transmitter to transmit the data with instructions to the first vehicle to travel on the route. This would be done to increase the safety of an autonomous vehicle that may potentially drive on segments of very poor network connection for communication (see Magzimof et al para 0004 and 0008).  
As regards claim 17, Cunningham teaches a computer-readable medium comprising instructions for causing at least one programmable processor of a computing device to (see at least [abstract] and [0081]): determine that a first vehicle is in an area where a first communication network is not available to the first vehicle (see at least [0008], [0034-0037], and [0056]); determine that a second vehicle is (see at least [0008], [0034-0037], and [0050-0051] and [0056], Cunningham teaches a communication network (first communication network between the host vehicle and intermediate vehicle (second vehicle)); Further, Cunningham teaches and transmitting, by a transmitter coupled to the computing system, data through the first communication network to the second vehicle to relay the data to out of range targets (see at least [0010], [0021], [0037], [0057], and [0064-0069]). However, Cunningham do not specifically teach transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication, determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network, determine that the second vehicle is or will be connected to the first vehicle by a second communication network. Funabashi et al teaches transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication (see at least [0005], [0025], [0057], [0072], [0083-0084], and [claim 1], Funabashi et al teaches transmitting data with instructions for second mobile terminal (first vehicle) to transmit data to first mobile terminal (second vehicle) through the second wireless communication. As such, Funabashi et al explicitly teaches the abovementioned limitation.), determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network, determine that the second vehicle is or will be connected to the first vehicle by a second communication network (see at least [0025-0027], [0038], [0042], 0044], and [0049]).
Cunningham teachings of relaying data with other vehicles through different network connections to incorporate Funabashi et al teachings of transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication and determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network. As both inventions are directed to improving communication of data through different networks when a direct communication is not possible. This would be done to improve communication of data at low connection areas though different communication network. This would also reduce the possibility that transmitted data would be lost (see Funbabashi et al para 0102). 
Moreover, Cunningham as modified by Funabashi et al do not specifically teach use a map database to ensure a continuous connection to the second vehicle in the first communication network. Magzimof et al use a map database to ensure a continuous connection to the second vehicle in the first communication network (see at least [0006], [0015], [0030-0034], and [0046-0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi et al to incorporate the teachings of Magzimof et al to predict a network outage along a travel path of the first vehicle or second vehicle; and responsive to the prediction of the network outage, the formatting of the data comprising instructions comprises instructions for changing a vehicle path. This would be done to increase the 
As regards claim 18, Cunningham teaches wherein the instructions to determine that the second vehicle will be connected to the first vehicle by the second communication network comprise instructions to: determine that the first vehicle is traveling in a first direction (see at least [0064] and [Fig. 13]); and determine that the second vehicle is traveling in a second direction, the second direction being different than the first direction (see at least [0064] and [Fig. 13]).
As regards claim 19, Cunningham teaches wherein the instructions to determine that the second vehicle is connected to the first vehicle by the second communication network comprise instructions to: determine that the second vehicle is connected to a third vehicle by the second communication network see at least [0064-0067] and [Fig. 3-5], Cunningham teaches a third vehicle in Fig. 3-4 (vehicle 315 and 415) in which is connected to the second vehicle (vehicle 305 or 405) by the second communication network (V2V communication)), wherein the third vehicle is located between the first vehicle and the second vehicle (see at least [0064-0067] and [Fig. 3-5]); and determine that the third vehicle is connected to the first vehicle by the second communication network (see at least [0064-0067] and [Fig. 3-5], the third vehicle (vehicle 315 and 415) are connected to the first (target) vehicle by the second communication network (V2V communication)). Cunningham do not specifically teach wherein instructions to determine that the second vehicle is or will be connected to the first vehicle by the second communication network comprise instructions to determine that the second vehicle is connected to the first vehicle by the second Funabashi et al teaches wherein instructions to determine that the second vehicle is or will be connected to the first vehicle by the second communication network comprise instructions to determine that the second vehicle is connected to the first vehicle by the second communication network (see at least [0025-0027], [0038], [0042], 0044], and [0049], Funabashi et al teaches transmitting data with instructions for second mobile terminal (first vehicle) to transmit data to first mobile terminal (second vehicle) through a second determined wireless communication. As such, Funabashi et al explicitly teaches the abovementioned limitation)).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections to incorporate Funabashi et al teachings of transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication and determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network. As both inventions are directed to improving communication of data through different networks when a direct communication is not possible. This would be done to improve communication of data at low connection areas though different communication network. This would also reduce the possibility that transmitted data would be lost (see Funbabashi et al para 0102). 
As regards claim 20, Cunningham as modified by Funabashi et al do not specifically teach instructions to determine a route for the first vehicle where the first communication network is available to the first vehicle, wherein the instructions to cause Magzimof et al teaches instructions to determine a route for the first vehicle where the first communication network is available to the first vehicle (see at least [0006], [0015], [0030-0034], and [0046-0047], wherein the instructions to cause the transmitter to transmit the data to the second vehicle comprise instructions to cause the transmitter to transmit the data with instructions to the first vehicle to travel on the route  (see at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and instruct control operation of the vehicle to avoid those roads or road segments and to maintain continuity of network connection or to drive on a route where communication is available.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi et al to incorporate Magzimof et al teachings of instructions to determine a route for the first vehicle where the first communication network is available to the first vehicle, wherein the instructions to cause the transmitter to transmit the data to the second vehicle comprise instructions to cause the transmitter to transmit the data with instructions to the first vehicle to travel on the route. This would be done to increase the safety of an autonomous vehicle that may potentially drive on segments of very poor network connection for communication (see Magzimof et al para 0004 and 0008).  
Cunningham teaches wherein the instructions for vehicle operation comprise an instruction to reposition in a single-file arrangement with other vehicles that allow for V2V communication through the second communication network (see at least [0004], and [0056], Cunningham implicitly teaches having the vehicle position in a file that allow V2V communication since Cunningham teaches V2V communication to relay messages to other vehicles.).
As regards claim 22, Cunningham as modified by Funabashi et al do not specifically teach wherein the instructions for vehicle operation comprise an instruction of when to depart a previous location. Magzimof et al teaches wherein the instructions for vehicle operation comprise an instruction of when to depart a previous location (see at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and instruct control operation of the vehicle to avoid those roads or road segments and to maintain continuity of network connection or to drive on a route where communication is available.).
It would have been obvious to one ofordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi et al to incorporate Magzimof et al teachings wherein the instructions for vehicle operation comprise an instruction of when to depart a previous location. This would be done to increase the safety of an autonomous vehicle that may potentially drive on segments of very poor network connection for communication (see Magzimof et al para 0004 and 0008).  
Cunningham teaches receiving operating parameter data from the first vehicle or the second vehicle comprising fuel level (see at least [0043]), location (see at least [0008-0009] and [0064]). However Cunningham as modified by Funabashi et al do not specifically receiving operating parameter data from the first vehicle or the second vehicle comprising route and destination. Magzimof et al teaches receiving operating parameter data from the first vehicle or the second vehicle comprising route and destination (see at least [0006], [0015], [0030-0034], and [0046-0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi et al to incorporate Magzimof et al teachings of receiving operating parameter data from the first vehicle or the second vehicle comprising route and destination. This would be done to increase the safety of an autonomous vehicle that may potentially drive on segments of very poor network connection for communication (see Magzimof et al para 0004 and 0008).  
As regards claim 24, Cunningham as modified by Funabashi et al do not specifically teach predicting a network outage along a travel path of the first vehicle or second vehicle. Magzimof et al teaches predicting a network outage along a travel path of the first vehicle or second vehicle (see at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and controls the vehicle to avoid those roads or road segments.).  
Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi et al to incorporate Magzimof et al teachings of predicting a network outage along a travel path of the first vehicle or second vehicle. This would be done to increase the safety of an autonomous vehicle that may potentially drive on segments of very poor network connection for communication (see Magzimof et al para 0004 and 0008).  
As regards claim 25, Cunningham as modified by Funabashi et al do not specifically teach responsive to the predicting of the network outage, the formatting of the data comprising instructions comprises instructions for changing a vehicle path. Magzimof et al teaches responsive to the predicting of the network outage, the formatting of the data comprising instructions comprises instructions for changing a vehicle path (see at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and controls the vehicle to avoid those roads or road segments.). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi et al to incorporate Magzimof et al teachings wherein responsive to the predicting of the network outage, the formatting of the data comprising instructions comprises instructions for changing a vehicle path. This would be done to increase the 
As regards claim 26, Cunningham as modified by Funabashi et al do not specifically teach wherein the instructions for vehicle operation comprise instructions to travel on a route that is determined based on a real-time determination of a number of vehicles on the route. Magzimof et al teaches wherein the instructions for vehicle operation comprise instructions to travel on a route that is determined based on a real-time determination of a number of vehicles on the route (see at least [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi et al to incorporate Magzimof et al teachings wherein the instructions for vehicle operation comprise instructions to travel on a route that is determined based on a real-time determination of a number of vehicles on the route. This would be done to increase the safety of an autonomous vehicle that may potentially drive on segments of very poor network connection for communication (see Magzimof et al para 0004 and 0008).  
As regards claim 27, Cunningham as modified by Funabashi et al do not specifically teach using a map database to ensure a continuous connection to the second vehicle in the first communication network. Magzimof et al teaches using a map database to ensure a continuous connection to the second vehicle in the first communication network (see at least [0006], [0015], [0030-0034], and [0046-0047]). 
Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi et al to incorporate Magzimof et al teachings of using a map database to ensure a continuous connection to the second vehicle in the first communication network. This would be done to increase the safety of an autonomous vehicle that may potentially drive on segments of very poor network connection for communication (see Magzimof et al para 0004 and 0008).  

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US20200043342) in view of Funabashi et al (US20170093959) in view of Magzimof et al (US20190383624) in view of Yamamoto (JP2012164198)
As regards claim 10, Cunningham as modified by Funabashi et al and Magzimof et al do not specifically teach determining a new destination for the first vehicle different than a previously determined destination for the first vehicle, wherein transmitting the data to the second vehicle comprises transmitting the data with instructions to the first vehicle to travel to the new destination. Yamamoto teaches determining a new destination for the first vehicle different than a previously determined destination for the first vehicle (see at least [page 3-4]), wherein transmitting the data to the second vehicle comprises transmitting the data with instructions to the first vehicle to travel to the new destination (see at least [page 3], [page 5], and [pages 9-11]). 
Cunningham as modified by Funabashi et al and Magzimof et al to incorporate Yamamoto teachings of determining a new destination for the first vehicle different than a previously determined destination for the first vehicle, wherein transmitting the data to the second vehicle comprises transmitting the data with instructions to the first vehicle to travel to the new destination in which it solves a similar problem (obtaining information in areas where communication with a vehicle may be lost. This would be done to improve receiving information from vehicle to vehicle communication to maintain a safe and convenient travel for a vehicle. 
As regards claim 16, Cunningham as modified by Funabashi et al and Magzimof et al do not specifically teach wherein the processing circuitry is further configured to determine a new destination for the first vehicle different than a previously determined destination for the first vehicle, and wherein the processing circuitry is configured to cause the transmitter to transmit the data to the second vehicle at least in part by causing the transmitter to transmit the data with instructions to the first vehicle to travel to the new destination. Yamamoto taches wherein the processing circuitry is further configured to determine a new destination for the first vehicle different than a previously determined destination for the first vehicle (see at least [page 3-4]), and wherein the processing circuitry is configured to cause the transmitter to transmit the data to the second vehicle at least in part by causing the transmitter to transmit the data with instructions to the first vehicle to travel to the new destination(see at least [page 3], [page 5], and [pages 9-11]).
Cunningham as modified by Funabashi et al and Magzimof et al to incorporate Yamamoto teachings wherein the processing circuitry is further configured to determine a new destination for the first vehicle different than a previously determined destination for the first vehicle, and wherein the processing circuitry is configured to cause the transmitter to transmit the data to the second vehicle at least in part by causing the transmitter to transmit the data with instructions to the first vehicle to travel to the new destination. This would be done to improve receiving information from vehicle to vehicle communication to maintain a safe and convenient travel for a vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABDALLA A KHALED/Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667